MORROW, Chief Justice.
This is an action by Wightman to recover possession of a house in Leloaloa occupied by Vala, and for certain rent for same.
The evidence shows very clearly that the house is the property of Wightman; that he built it on Loloasa land (he is a member of the Loloasa family) and that he paid for *137the materials going into it. In fact, Vala, while on the witness stand, admitted it was the property of Wightman.
It also appears from the evidence that in July 1939, Wightman gave Vala permission to occupy the house and that, pursuant to such permission, Vala moved into it and has continued to occupy it to the present time. So far as it appears, the occupation was to be rent-free. No definite time for the occupancy was set. “A permissive occupation of real estate, where no rent is reserved or paid and no time is agreed upon to limit the occupation, is a tenancy at will.” 35 Corpus Juris 1122. Vala became a tenant at will.
In the early part of 1941, Wightman gave Vala notice to quit but Vala has disregarded the notice. Vala was entitled to reasonable notice to quit. 35 Corpus Juris 1131. A reasonable time to vacate has long since elapsed and Wightman is entitled to possession.
The court is of the opinion that Wightman is entitled to ten dollars ($10.00) rent for the use of the house during the time Vala continued to occupy it after a reasonable time after receipt of notice to quit. Wightman made no claim for rent prior to that time.
It is accordingly ordered and adjudged that said Vala surrender possession of said house to said Wightman by June 28, 1941 and if he fails so to do, said Wightman may apply to the court for a writ of possession.
It is further ordered and adjudged that said Wightman do have and recover of said Vala the sum of $10.00.
Costs in the sum of $12.50 are hereby assessed against Vala, the same to be paid within 60 days.